DETAILED ACTION
Claims 18-20 are currently pending.  Claims 1-17 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgement is made of the instant application being a divisional application of Application No. 14/395,170.  Acknowledgment is further made of applicants' claim for foreign priority to KR application 10-2012-004088, filed April 18, 2012.  A certified copy of the foreign priority document is present in the parent Application No. 14/395,170. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 20, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 18 is objected to because of the following informalities:  recites the acronym K-SFM.    The acronym K-SFM (keratinocyte serum-free medium) should first be spelled out upon its first usage in a claim.  Appropriate correction is required.

Claim Interpretation
Regarding claim 18 and the phrase “for preparing stem cells having a size suitable for intravascular administration”, it is noted that claim 18 is directed to a medium composition comprising, comprising K-SFM containing N-acetyl-L-cysteine (NAC), insulin or insulin-like factor, hydrocortisone, basic fibroblast growth factor (bFGF), about 5% FBS (fetal bovine serum), calcium, EGF (epidermal growth factor) and about 1 ng/ml of selenium.  The claims are to the composition, per se.  Although claim 18 states that the composition is “for preparing stem cells having a size suitable for intravascular administration”, these limitations are considered only to be directed to intended use which does not further define or limit the composition, per se. 
Compositions are defined by their physical, structural, and chemical properties, not by an intended use or application. Please note that it is well settled that “intended use” of a composition or product, e.g., “for preparing stem cells having a size suitable for intravascular administration”, will not further limit claims drawn to a composition or product.  See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161. 
MPEP 2111.02 reads, "If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction." As such, the limitation “for preparing stem cells having a size suitable for intravascular administration” does not affect the patentability of the claimed composition. Compositions are defined by their physical, structural, and chemical properties, not by an intended use or application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ra et al., (US 2012/0263685; see PTO-892) (“Ra”), in view of Wagner et al., (Experimental Hematology 33 (2005) 1402-1416; see PTO-892) (“Wagner”) and Solchaga et al., (Journal of Cellular Physiology 203: 398-409 (2005); IDS 10/20/2022) (“Solchaga”), as evidenced by R&D Systems Product Information ( (ITS- Plus Media Supplement (100X); see PTO-892) (“R&D Systems”).
Ra is directed to compositions for treating cancer, wherein the composition contains one or more selected from the group consisting of human adult stem cells, e.g. adipose tissue-derived mesenchymal stem cells (AT-MSCs), and their secretory products, e.g. bFGF (basic fibroblast growth factor) (Abstract; paragraphs [0032] and [0049]-[0050]). 
Regarding claim 18, Ra teaches the AT-MSCs were cultured in Keratinocyte-SFM medium (K-SFM) further containing 5% FBS (fetal bovine serum), 2 mM NAC (N-acetyl-L-cysteine), 0.2 mM ascorbic acid, 0.09 mM calcium, 5 ng/ml rEGF (recombinant epidermal growth factor), 5 µg/ml insulin and 74 ng/ml hydrocortisone (paragraph [0078]).
As to the inclusion of bFGF, although Ra’s disclosure at paragraph [0078] does not further comment on the presence of bFGF in the cell culture medium, it is noted that Ra further teaches (at paragraphs [0049]-[0050]) bFGF is present in the cell culture medium as a secretory product of the cultured stem cells, specifically at a concentration of 916.15 pg/ml (paragraphs [0050] and [0089]). Thus, Ra does render obvious the cell culture medium comprising bFGF, that is, Ra teaches the limitations required by the current claims and as all limitations are found in one reference it is held that a medium composition further comprising bFGF is within the scope of the teachings of Ra, and thus renders the invention of claim 18 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion that bFGF is produced by the cultured stem cells and secreted into the cell culture medium.  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by Ra.
It is additionally noted, regarding the presence of bFGF in the cell culture medium, Solchaga teaches FGF-2 (synonymous with bFGF) supplementation enhances the proliferation of mesenchymal stem cells, thus increasing cell yield in a shorter period of time, and produces cells that are 30% smaller on average (Abstract; RESULTS, Proliferation, first paragraph, left column, page 401; DISCUSSION, third paragraph, page 403; Figs. 1 and 2). 
Therefore, at the time of the invention, one of ordinary skill in the art would have found it prima facie obvious and would have had the knowledge to supplement mesenchymal stem cell culture medium with bFGF.
The person of ordinary skill in the art would have been motivated to modify the mesenchymal stem cell culture medium of Ra to include bFGF, as taught by Solchaga, for the predictable result of successfully producing more cancer-treating therapeutic stem cells in a shorter period of time, thus meeting the limitation of claim 18.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Ra and Solchaga because each of these teachings are directed at producing therapeutic mesenchymal stem cells.
Further regarding claim 18 and the presence of selenium at a concentration of about 1 ng/ml, it is noted that Ra further teaches the medium for culturing adipose stem cells may be supplemented with additives and other ingredients found in most stock media of this kind, such as insulin or transferrin, nucleosides or nucleotides, pyruvate, a sugar source such as glucose, and selenium in any ionized form or salt (paragraph [0034]).
Thus, Ra does render obvious the cell culture medium comprising selenium, that is, Ra teaches the limitations required by the current claims and as all limitations are found in one reference it is held that a medium composition further comprising selenium is within the scope of the teachings of Ra, and thus renders the invention of claim 18 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to include selenium in the cell culture medium.  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by Ra.
As to the claimed concentration of selenium, about 1 ng/ml, it is noted that Ra does not further comment on the specific concentration of selenium.  However, Wagner is directed to protocols for the cultivation of mesenchymal stem cells (Abstract). Wagner teaches the inclusion of selenium in the mesenchymal stem cell culture medium as a 1% supplementation of insulin transferrin selenium from R&D Systems (Materials and methods, second paragraph, right column, page 1403).  R&D Systems evidences the ITS supplement (100x) comprises selenium at a concentration of 6.7 x 10-4 mg/ml (MEDIA SUPPLEMENT COMPONENTS), thus a 1% insulin transferrin selenium supplement of the 100X concentration would correlate to about 6 ng/ml. Given that claim 18 recites the concentration is “about 1 ng/ml”, Wagner’s disclosed concentration of selenium is substantially similar to the claimed concentration.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05).
 It is additionally noted that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05).  
Regarding claims 19 and 20, and the limitations directed to “wherein the stem cells are adult stem cells” (claim 19) and “wherein the stem cells are adipose tissue-derived mesenchymal stem cells” (claim 20), it is noted that claim 18 is directed to a cell culture medium composition. As set forth above at Claim Interpretation, it is noted that, although claim 18 recites the phrase “for preparing stem cells having a size suitable for intravascular administration”, this limitation is directed to the intended use of the medium composition.  The claims do not positively recite the inclusion of stem cells.  As such instant claims 19 and 20 do not further limit parent claim 18, and thus are included in the rejection of claim 18.  
Conclusion
No claim is allowed.  No claim is free of the prior art.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/             Primary Examiner, Art Unit 1633